Citation Nr: 1000654	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypersomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to February 
1998.  He had additional service in the Pennsylvania Air 
National Guard from January 1999 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2007.

The Veteran's case was certified on appeal to the Board in 
February 2007.  He submitted additional evidence to the RO 
that was received in June 2007.  The RO forwarded the 
evidence to the Board where it was received in October 2007.  
The Veteran waived consideration of the evidence by the 
agency of original jurisdiction (AOJ) in the first instance.  
The evidence will be considered by the Board in its appellate 
review.


FINDING OF FACT

The Veteran currently suffers from hypersomnia and there is a 
reasonable basis for attributing such disability to his 
active military service.


CONCLUSION OF LAW

The Veteran has hypersomnia that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty in the U. S. Air Force from 
April 1987 to February 1998.  He had additional service in 
the Pennsylvania Air National Guard from January 1999 to 
April 2005.  His claim is based on developments he contends 
occurred during his active military service.

The Veteran's military occupational specialty was as a 
pavements and construction equipment journeyman.  The 
Veteran's service treatment records (STRs) reflect that he 
had deployments to Somalia in 1993 and Haiti in 1995.  His DD 
214 reflects that he received the Southwest Asia Service 
Medal with one service star as well to reflect service in 
that theater.  

The STRs do not reflect treatment for fatigue, chronic 
fatigue syndrome or hypersomnia.  Two STR entries that were 
deemed significant by private physicians at a later date were 
from November 1993 where the Veteran was treated for 
complaints of dizziness while driving a car and during an 
awards ceremony.  The initial entry of November 13, 1993, 
said there was no vertigo, only a feeling of lightheadedness.  
The assessment was questionable Eustachian tube dysfunction 
(ETD).  A second entry, from November 22, 1993, provided an 
assessment of persistent ETD.  

The STRs show several instances of treatment for viral 
syndromes as well as upper respiratory infections during his 
years of service, to include subsequent to his service in 
Southwest Asia, Somalia, and Haiti.

The Veteran submitted his current claim for service 
connection in June 2005.  Evidence received in support of his 
claim consists of private records from several sources, 
statements from the Veteran's spouse and the Veteran.  In 
addition, records from the Pennsylvania Air National Guard 
were obtained.  

Treatment records from W. Keating, M.D., for the period from 
November 1998 to January 2001, reflect that the Veteran was 
evaluated for complaints of fatigue beginning in 1998.  No 
definitive diagnosis was reached.  The Veteran had laboratory 
studies done to determine if a thyroid condition, or low 
testosterone was responsible but no definitive findings were 
made.  This was within nine months of the Veteran's discharge 
from service.

In a statement from December 2004, the Veteran's spouse 
related how the Veteran had fallen asleep while driving and 
had a head-on collision in June 2004.  Because of the 
circumstances of the accident, he was required to be 
medically evaluated before his driver's license could be 
restored.  She also said the Veteran had been told that, in 
cases like his, there were two likely etiologies for his 
disorder.  One was from a viral attack and the second was 
from a hit to the head.  This statement was originally 
submitted to the Air National Guard.

The Veteran submitted records from Pulmonary Associates of 
Chambersburg, Ltd., for the period from June 2004 to November 
2004.  The primary physician was P. M. Jablin, M.D.  It 
appears that the Veteran was evaluated by Dr. Jablin as part 
of the requirement to be certified for his driver's license 
in addition to determining the Veteran's health status.  The 
records show that the Veteran underwent testing to determine 
if he had a sleep disorder.  The tests were negative.  The 
final impression was idiopathic central nervous system 
hypersomnia.  The Veteran was prescribed Provigil to treat 
his symptoms.  An entry from November 2004 noted that the 
dosage had to be increased because of increased symptoms.

The Veteran submitted letters from I. J. Janicka, M.D., of 
Keystone Family Practice, dated in August 2004 and March 
2005, respectively.  In August 2004, Dr. Janicka noted that 
the Veteran had had a full diagnostic work-up for 
hypersomnia.  The diagnostic studies confirmed the diagnosis 
of hypersomnia.  In March 2005, Dr. Janicka referenced the 
STR entry from November 13, 1993, and the notation of 
dizziness.  She also referred to entries from November 1998 
from Dr. Keating as noting fatigue.  She said that diagnosis 
was frequently confused with hypersomnia if hypersomnia was 
not confirmed or suspected.  She provided a diagnosis of 
hypersomnia.  

The Veteran submitted two letters from Dr. Jablin, dated in 
February 2005 and July 2006, respectively.  In February 2005, 
Dr. Jablin said that the Veteran had idiopathic central 
nervous system hypersomnia.  He added that formal 
polysomnographic evaluation revealed no evidence of 
narcolepsy or sleep apnea.  In July 2006, Dr. Jablin noted he 
had been treating the Veteran for hypersomnia since August 
2004.  The Veteran had responded to his medication but had 
required increasing doses.  Dr. Jablin said that, as usual, 
there was a substantial time of uncertainty before a 
diagnosis was established.  He said the Veteran had fatigue 
for well over a decade before he evaluated the Veteran.  He 
said the Veteran was symptomatic in service and sought 
attention then.  He added that the Veteran had also sought 
treatment from his family physician until he was diagnosed in 
August 2004.  Dr. Jablin said the Veteran's history strongly 
suggested that he had the onset of his symptoms more than 10 
years ago while he was in service.

The Veteran and his spouse testified at a Travel Board 
hearing in January 2007.  The Veteran said he first noticed 
symptoms in service in 1992 or 1993 following his return from 
an assignment in Japan.  He described how he would be 
fatigued from driving.  He then had unexplained dizziness in 
November 1993.  This included while he was driving on one 
occasion.  He said he began receiving treatment for fatigue 
from his family doctor within a couple of months after his 
discharge in February 1998.  He said he was prescribed 
Fenamine in November 1998.  He said this was a "low dose of 
speed" to help boost his metabolism.  

The Veteran also testified regarding his MVA in June 2004.  
He said he fell asleep at the wheel and had a collision.  He 
then sought a medical evaluation and was diagnosed with 
hypersomnia.  The Veteran's spouse said they were married in 
1995.  She said the Veteran would go to bed early, she said 
it would be 8 o'clock.  The Veteran added that he was now 
receiving the maximum dosage for his prescribed drug.  The 
Veteran said that Dr. Keating moved from the area in 1999 and 
he did not receive any treatment for his disorder until he 
had his MVA in June 2004.  He testified that he had continual 
symptoms of fatigue and falling asleep during those years.  

The Veteran submitted a statement from S. E. Sollenberger, 
D.O., dated in May 2007.  This is the evidence addressed in 
the Introduction.  Dr. Sollenberger noted he had been 
treating the Veteran for idiopathic hypersomnia.  He said the 
veteran had responded to therapy with psychostimulators.  He 
said they had made a recent addition to the medication 
regimen and added Acyclovir, which had had a very beneficial 
effect.  He said this was prescribed based on a hypothesis 
that the Veteran's hypersomnia had a viral etiology and that 
anti-viral medication may have a role in treating it.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The STRs for the Veteran's period of active duty are negative 
for evidence of hypersomnia.  There are the two entries from 
November 1993 that are cited by the Veteran's physicians.  
They do document his feeling of lightheadedness on the two 
occasions.  Also, as noted, there are the entries that 
document his assignment to Somalia and Haiti, in addition to 
his service in Southwest Asia.

The Veteran began receiving treatment for fatigue within one 
year of his active military service.  The records from Dr. 
Keating establish that the cause of the fatigue was not 
identified, although several theories were pursued.  It is 
clear from the records that Dr. Keating was evaluating the 
Veteran as least into 2001 rather than 1999 as thought by the 
Veteran.

Dr. Janicka felt the two STR entries from November 1993 to be 
a significant link in the Veteran's medical history.  She 
noted the evaluation for fatigue in 1998 and said that 
hypersomnia was often mistaken for fatigue in the absence of 
a proper diagnosis.  

Dr. Jablin, who provided the evaluation of the Veteran's 
illness for both his health status and fitness to operate a 
motor vehicle, made the diagnosis of hypersomnia.  This 
diagnosis was made after evaluation and testing and 
consideration of the Veteran's STRs.  Dr. Jablin said the 
Veteran's fatigue had been present for at least a decade and 
that the diagnosis of hypersomnia in 2004 represented a 
clarification of his medical condition.  He stated that the 
Veteran's medical history strongly suggested that the onset 
of symptoms was during the period of active military service.

Finally, Dr. Sollenberger has provided evidence that there is 
a viral component to the Veteran's illness as it has had a 
positive response to an anti-viral medication.  This is in 
keeping with the statement from the Veteran's spouse that the 
hypersomnia could be viral based.  Her statement was based on 
what she had been told by the Veteran's healthcare providers.

The STRs document the Veteran's service in areas where viral-
based illness could be expected.  

The Board finds that the medical evidence of record is such 
that it is reasonable to conclude that the Veteran's 
hypersomnia had its onset in service.  This conclusion is 
based on the STR entries, the assessment of several those 
entries by the Veteran's physicians, the treatment for 
fatigue within a year after service, and the opinions 
expressed by Dr. Janicka and Dr. Jablin.  The totality of the 
evidence supports a conclusion that service connection for 
hypersomnia is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Entitlement to service connection for hypersomnia is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


